DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 11, 12, 14, 24, 25 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miyawaki et al. (2011/0008638) in view of Joshi et al. (2003/0004824) and official notice.

	Regarding claims 11, 24 and 28, Miyawaki teaches a system for customizing at least one individual absorbent article in a set of absorbent articles, the system comprising:
	absorbent stock ([0055], sanitary paper) comprising a plurality of discreet absorbent articles ([0055], note that this is necessarily the case), each absorbent article including a plurality of absorbent and porous paper or paper-based layers ([0055], see official notice below); and
	a digital printing engine ([0007], inkjet printer) configured to print the set of data directly on a first absorbent paper or paper-based surface ([0057], printing surface of paper) of a layer ([00057], entire layer of paper) of each discrete absorbent article with liquid printing medium ([0057]), wherein the at least one digital printing unit is plateless or dieless ([0057]); and
	wherein the liquid printing medium is configured to not significantly permeate the first absorbent and porous paper or paper-based surface of a layer of each discrete 
	Miyawaki does not explicitly teach wherein the sanitary paper is a napkin or wherein a napkin is a folded article. Examiner takes official notice that one of ordinary skill in the art at the time of invention would have found it obvious that a napkin a type of sanitary paper to which the papermaking additive would be applicable and wherein a napkin is a paper-based sheet that is folded into a product with multiple layers.
	Miyawaki in view of official notice does not teach a database or filed containing a set of data to be printed on a set of absorbent articles in a single run. Joshi teaches this (Joshi, see claim 1). It would have been obvious to one of ordinary skill in the art at the time of invention to apply the single-run, database printing method disclosed by Joshi to a set of napkins, as disclosed by Miywaki in view of official notice, because doing so would amount to combining prior art elements according to known methods to yield predictable results. In other words, to use Joshi’s print method to print napkins would have been obvious in light of the fact that napkins are fairly standard print media. 

	Regarding claims 12 and 25, Miyawaki in view of Joshi and official notice teaches the system of claim 11, wherein the liquid printing medium comprises a liquid toner, a liquid pigment, solvent-based ink, aqueous inks, or combinations hereof (Miyawaki, [0001], note that inkjet ink is necessarily either solvent-based or aqueous).

	Regarding claim 13, Miyawaki in view of Joshi and official notice teaches the system of claim 11, wherein the liquid printing medium comprises a liquid toner (Miyawaki, [0056]) 



Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) 11 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Miyawaki et al. (2011/0008638).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853